Title: To Thomas Jefferson from Thomas Cramer, 4 March 1822
From: Cramer, Thomas
To: Jefferson, Thomas


                        Sir
                        
                            
                            
                        
                    Extract from the proceedings of the Agriculture Society of the Valley: Winchester 4th March 1822Resolved, that our ancient Sage & most illus citizen Thos Jefferson Esqr in consideration of h love for the Interests of Agriculture, and the valuable aid, which he has given to it, at times, be & he is hereby elected an honorary Member of this Society, of which the Secret is hereby ordered to notify hima true copy
                        Thos Cramer
                    Secyof A:S: of the VaSirI have the honor to communicate to you the above resolve of the Agricultural Society of the Valley, which has been lately formed of which your friend Judge Holmes is President I feel very much gratifyed, that it has fallen to my lott to be the organ of communication of the Society, to a man distinguished for his love of Agriculture as well as all the civic Virtues which adorns human nature, I remain with profound respect your Obt Hbe StThos Cramer